Exhibit 10.1

EXECUTION VERSION                

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

This Amendment No. 1 to Loan Agreement, dated as of June 28, 2013 (this
“Amendment”), is between MBIA INSURANCE CORPORATION, a stock insurance
corporation organized under the laws of the State of New York (the “Borrower”),
and BLUE RIDGE INVESTMENTS, L.L.C., a Delaware limited liability company, as
lender (the “Lender”). Unless otherwise defined herein, all capitalized terms
used herein are used herein as defined in the Loan Agreement referred to below.

W I T N E S S E T H:

WHEREAS, reference is made to the Loan Agreement, dated as of May 6, 2013 (the
“Loan Agreement”), by and between the Borrower and the Lender;

WHEREAS, the Borrower has requested certain amendments to the Loan Agreement as
more specifically set forth below in this Amendment; and

WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Lender and the Borrower agree to amend certain provisions of the Loan Agreement
as herein set forth; and

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

ARTICLE I

Amendments to Loan Agreement

Section 1.1      Amendments to Section 1.1.

(a)        Section 1.1 of the Loan Agreement, entitled “Certain Defined Terms”
is hereby amended by amending and restating the definition of “Disposition” or
“Dispose” as follows:

“Disposition” or “Dispose” means, with respect to any Person, (a) the sale,
transfer, license, lease or other disposition (including any sale and leaseback
transaction) of any property by such Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith or (b) the issuance of
any Equity Interests of such Person.

(b)        Section 1.1 of the Loan Agreement, entitled “Certain Defined Terms”
is hereby amended by amending and restating the definition of “Permitted
Investments” as follows:

“Permitted Investments” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents):

(a)        readily marketable obligations issued or directly and fully
guaranteed or insured by the United States (or, if such Investment is owned by
MBIA UK, any Designated European Country) or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States (or, if
such Investment is owned by MBIA UK, such Designated European Country, as
applicable), is pledged in support thereof;



--------------------------------------------------------------------------------

(b)        time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender, (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia, or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia and is a member of the Federal Reserve System, or (C) if such
Investment is owned by MBIA UK, is organized under the laws of the any
Designated European Country or is the principal banking subsidiary of a bank
holding company organized under the laws of any Designated European Country,
(ii) issues (or the parent of which issues) commercial paper rated as described
in clause (c) of this definition and (iii) has combined capital and surplus of
at least $500,000,000, in each case with maturities of not more than 180 days
from the date of acquisition thereof;

(c)        commercial paper issued by any Person organized under the laws of any
state of the United States (or, if such Investment is owned by MBIA UK, any
Designated European Country) and rated at least “P-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;

(d)        Investments in fixed income securities rated at least “A” by S&P or
“A2” by Moody’s on the date of acquisition, other than those issued by
Affiliates of the Borrower; and

(e)        Investments, classified in accordance with US GAAP or UK GAAP, as
applicable, as current assets of the Borrower or any of its Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940 (or, in the case of any Investment held by MBIA UK, the equivalent
legislation of any Designated European Country), which are rated AAAm (or the
equivalent thereof) or better by S&P or Aaa-mf (or the equivalent thereof) or
better by Moody’s, and the portfolios of which are limited solely to Investments
of the character, quality and maturity described in clauses (a), (b), and (c) of
this definition.

(c)        Section 1.1 of the Loan Agreement, entitled “Certain Defined Terms”
is hereby amended by deleting the final sentence of the definition of
“Subsidiary” therein and replacing such sentence with the following:

“Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to any Subsidiary or Subsidiaries of the Borrower,
except for those subsidiaries set forth under part (a) of Schedule 5.17 under
the heading “Other Subsidiaries”.”

 

2



--------------------------------------------------------------------------------

(d)        Section 1.1 of the Loan Agreement, entitled “Certain Defined Terms”
is hereby amended by adding the following new definitions in the appropriate
alphabetical order:

“Designated European Countries” means the countries of Austria, Belgium,
Denmark, Finland, France, Germany, Luxembourg, The Netherlands, Sweden,
Switzerland and the United Kingdom.

“GSI Portfolio” means the Global Strategic Income portfolio of Investments owned
by UK Insurance, which is comprised only of Investments in (i) United States
Treasury securities, (ii) high yield corporate securities, and (iii) securities
issued in, or by issuers located in, emerging markets (either US Dollars or
local currencies).

“MX GAAP” shall mean generally accepted accounting principles in the United
Mexican States that are applicable to the circumstances as of the date of
determination, consistently applied.

Section 1.2      Amendment of Section 5.9.  Section 5.9 entitled “Taxes” is
hereby deleted in its entirety and replaced with the following:

“5.9      Taxes.  The Borrower and its Subsidiaries have filed all Tax returns
and reports required to be filed, and have paid all Federal, state and other
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with US GAAP, Regulated Accounting Principles, UK GAAP or
MX GAAP, as applicable. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, reasonably be expected to have a Material
Adverse Effect.”

Section 1.3      Amendment of Section 6.1.

(a)        Section 6.1(a)(iii) is hereby amended and restated in its entirety as
follows:

“(iii) as soon as available, but in any event not later than the earlier of
(x) the date that such statements are required to be filed with the New York
State Department of Financial Services, (y) the date that is five days after the
date such statements are actually filed with the New York State Department of
Financial Services and (z) (A) the date that is 45 days after the end of each of
the first three Fiscal Quarters of the Borrower, in the case of the first three
Fiscal Quarters or (B) the date that is 65 days after the end of each Fiscal
Year of the Borrower, in the case of the Fiscal Year, the financial statements
of the Borrower prepared in accordance with Regulated Accounting Principles (the
“Statutory Financial Statements”) in the form required to be filed with the New
York State Department of Financial Services;”

 

3



--------------------------------------------------------------------------------

(b) Section 6.1 is hereby amended by adding the following as a new clause (l) at
the end of such Section:

“(l)      Promptly, and in any event within five Business Days after the
occurrence thereof, (A) notice of the consummation of any remediation effort by
the Borrower or any of its Subsidiaries, including amendments, compromises or
commutations with respect to insurance obligations and settlements of
litigation, whether or not they effect the Subject Collateral, (B) a description
of such remediation effort, which description shall include the nature of the
remediation effort, the material terms of the consummation thereof, the parties
to the consummation, the amount paid or transferred by the Borrower and its
Subsidiaries as consideration in connection therewith, the source of funds for
such payment, and whether (and if so, to what extent) the consummation thereof
effects the Subject Collateral and (C) (i) the amount of the Remediation Basket
(as defined in Section 7.16) that has been used (and the amount that is
remaining) as of such date after giving effect to the consummation of such
remediation effort and (ii) the amount by which all remediation efforts, taken
as a whole since May 6, 2013, cumulatively and after giving effect to the
consummation of such remediation effort, have reduced the Statutory Capital of
the Borrower.”

Section 1.4      Amendment of Section 6.2.  Section 6.2 entitled “Payments of
Obligations” is hereby deleted in its entirety and replaced with the following:

“6.2      Payments of Obligations.    The Borrower shall, and shall cause its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
its material obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with US GAAP, Regulated Accounting Principles, UK GAAP or MX GAAP, as applicable
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property (other than a
Permitted Lien); and (c) all Indebtedness, as and when due and payable, in
excess of the Threshold Amount, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness; provided,
however, that the Borrower and its Subsidiaries shall not be required to pay any
such tax, assessment, charge, levy, claim or Indebtedness which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established in accordance with US GAAP, Regulated Accounting
Principles, UK GAAP or MX GAAP, as applicable, unless the failure to make any
such payment could give rise to an immediate right to foreclose on a Lien
securing such amounts.

 

4



--------------------------------------------------------------------------------

Section 1.5      Amendment of Section 6.8.  Section 6.8 entitled “Books and
Records” is hereby deleted in its entirety and replaced with the following:

“6.8      Books and Records.  The Borrower shall, and shall cause each of its
Subsidiaries to: (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with US GAAP, Regulated Accounting
Principles, UK GAAP or MX GAAP, as applicable consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be, and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.”

Section 1.6      Amendment of Section 6.10.  Section 6.10 entitled “Compliance
with Environmental Laws” is hereby deleted in its entirety and replaced with the
following:

“6.10    Compliance with Environmental Laws.  Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
the Borrower shall, and shall cause each of its Subsidiaries to use commercially
reasonable efforts to, comply and cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws; obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, if required; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with US GAAP,
Regulated Accounting Principles, UK GAAP or MX GAAP, as applicable.”

Section 1.7      Amendment of Section 7.1(c).  Subsection (c) of Section 7.1 is
hereby deleted in its entirety and replaced with the following:

“(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with US GAAP, Regulated Accounting Principles, UK GAAP or MX GAAP, as
applicable;”

Section 1.8      Amendment of Section 7.3(e).  Subsection (e) of Section 7.3 is
hereby deleted in its entirety and replaced with the following:

“(e)      (i) Investments by MBIA UK and its Subsidiaries in the GSI Portfolio
(A) to the extent outstanding on May 6, 2013 and set forth on Schedule 7.3(e)(i)
hereto or (B) funded solely by the reinvestment of proceeds of Investments
(including proceeds from the sale of such Investments, and from any interest or
dividends or distributions on such Investments) in the GSI Portfolio made
pursuant to this clause

 

5



--------------------------------------------------------------------------------

(e)(i), which Investments pursuant to this clause (B) shall be made only in
Investments of the type described in the definition of “GSI Portfolio” and
(ii) Investments by MBIA Mexico, S.A. de C.V., (A) to the extent outstanding on
May 6, 2013 and set forth on Schedule 7.3(e)(ii) hereto or (B) of the type set
forth in clause (a) of the definition of “Permitted Investments”, whether issued
by the United States or the United Mexican States, provided that such
Investments are funded solely by the reinvestment of proceeds of Investments
(including proceeds from the sale of such Investments, and from any interest or
dividends or distributions on such Investments) made pursuant to this clause
(e)(ii);”

Section 1.9      Amendment of Section 7.3(g).  Subsection (g) of Section 7.3 is
hereby amended and restated in its entirety as follows:

“(g)      Investments by the Borrower or any Subsidiary existing on June 28,
2013 and set forth on Schedule 7.3.”

Section 1.10    Amendment of Section 7.6.  Subsection (j) of Section 7.6 is
hereby amended and restated in its entirety as follows:

“(j)      Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary, other than the issuance or other Disposition of any
Equity Interests of MBIA UK;”

Section 1.11    Amendment of Section 7.9.  Section 7.9 entitled “Change in
Fiscal Year; Accounting Policies” is hereby deleted in its entirety and replaced
with the following:

“7.9 Change in Fiscal Year; Accounting Policies.  (a) Permit the last day of its
Fiscal Year to end on a day other than December 31 or change its method of
determining its Fiscal Quarters; or (b) make any change in accounting policies
or reporting practices, except as required by US GAAP, Regulated Accounting
Principles, UK GAAP or MX GAAP, as applicable.”

Section 1.12    Amendment of Section 7.13.  Clause (b) of Section 7.13 is hereby
amended by replacing the reference therein to “Section 7.2(c)” with “Section
7.2(k)”.

Section 1.13    Amendment of Section 7.16.  Section 7.16 is hereby amended and
restated in its entirety as follows:

“7.16  Commutations.    Other than with respect to (a) insurance obligations and
settlements of insurance with such counterparties as the Borrower and Lender may
agree, as to which no such limitation shall apply, and (b) with respect to MBIA
UK and its Subsidiaries, consummate any remediation efforts, including, without
limitation, amendments, compromises or commutations with respect to its
insurance obligations and settlements of litigation, whether or not they effect
the Subject Collateral, to the extent that any amounts paid or transferred by
the Borrower and its Subsidiaries as consideration therefor or in connection
therewith since June 28, 2013 would exceed $260,000,000 in the aggregate (the
“Remediation Basket”), provided that, notwithstanding the foregoing, the
Borrower may not, without the written consent of the Lender, consummate any

 

6



--------------------------------------------------------------------------------

remediation efforts, including, without limitation, amendments, compromises or
commutations with respect to its insurance obligations and settlements of
litigation, whether or not they effect the Subject Collateral, if, (x) after
giving effect thereto and to any borrowings of Loans in connection therewith,
the aggregate principal amount of Loans outstanding would exceed $200,000,000 or
(y) after giving effect thereto, all remediation efforts, including, without
limitation, amendments, compromises or commutations with respect to its
insurance obligations and settlements of litigation, taken as a whole since
May 6, 2013, would, cumulatively, have reduced the Statutory Capital of the
Borrower by $100,000,000 or more.”

Section 1.14    Section 9.2(a)(ii) is hereby amended and restated in its
entirety as follows:

“(ii)      If to the Lender (in all other cases):

Bank of America Corporation

901 Main Street, 64th Floor

Dallas, TX 75202

Attention: Christopher Choi

Facsimile:  214-530-3092

e-mail:  christopher.m.choi@baml.com

With a copy to (which shall not constitute notice) to:

Bank of America Corporation

50 Rockefeller Plaza, 7th Floor

New York, NY 10020-1605

Attention: Christopher J. Garvey

Associate General Counsel and Senior Vice President

e-mail:  christopher.garvey@bankofamerica.com

And to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Gregory E. Pessin and John R. Sobolewski

Facsimile: 212-403-2000

e-mail:  gepessin@wlrk.com, jrsobolewski@wlrk.com

And to:

Blue Ridge Investments, L.L.C.

214 N Tryon Street

Charlotte, NC 28255

NC1-027-14-01

Attention: John Hiebendahl

Facsimile: 704-208-1210

e-mail:  john.hiebendahl@bankofamerica.com”

 

7



--------------------------------------------------------------------------------

Section 1.15    Amendment to Schedule 5.17.  The Loan Agreement is hereby
amended by deleting the current Schedule 5.17 to the Loan Agreement and
replacing it with the new Schedule 5.17 attached as Exhibit A hereto.

Section 1.16    Addition of Schedule 7.3(e).  The Loan Agreement is hereby
amended by adding Schedule 7.3(e) thereto in the form attached as Exhibit B
hereto.

Section 1.17    Amendment of Schedule 7.3(g). The Loan Agreement is hereby
amended by deleting the current Schedule 7.3(g) to the Loan Agreement and
replacing it with the new Schedule 7.3(g) attached as Exhibit C hereto.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

Section 2.1      Condition Precedent.  This Amendment shall become effective as
of the first date on which:

(a)       the Lender and the Borrower shall each have duly executed and
delivered counterparts of this Amendment;

(b)       the representations and warranties of the Borrower set forth in
(i) Article III hereof and (ii) each of the other Loan Documents shall be true
and correct in all material respects (except that, to the extent that any
representation and warranty is qualified by materiality, such representation and
warranty shall be true and correct in all respects), on and as of the date of
the date hereof, except as they relate to an earlier date, in which case they
shall have been true and correct in all material respects as of such earlier
date;

(c)       after giving effect to Section 3.1, no Potential Event of Default or
Event of Default shall exist or shall result from the execution, delivery and
performance by the Borrower of the Amendment; and

(d)       the Borrower shall have provided the Lender with a certificate signed
by a Responsible Officer of the Borrower certifying that the conditions
specified in clauses (b) and (c) of this Section 2.1 have been satisfied.

ARTICLE III

MISCELLANEOUS

Section 3.1      Waiver of Past Defaults.  Subject to the effectiveness of this
Amendment, the Lender hereby permanently waives, as of the date hereof, any
Potential Event of Default or Event of Default relating to the matters set forth
on Schedule 3.1 hereto, to the extent that such matters would not have
constituted a Potential Event of Default or Event of Default under the Loan
Agreement as amended by the amendments contemplated in Article I hereof. This
waiver is limited solely to the subject matter hereof, and nothing contained in
this Amendment shall be deemed to constitute a waiver of any other rights or
remedies the Lender may have under the Loan Agreement or under applicable law.

 

8



--------------------------------------------------------------------------------

Section 3.2      Representations and Warranties.  The Borrower hereby represents
and warrants to the Lender that, as of the date hereof:

(a)       (i) it has the legal power and authority to execute and deliver this
Amendment; (ii) the officer of the Borrower executing this Amendment has been
duly authorized to execute and deliver the same and bind the Borrower with
respect to the provisions hereof; (iii) the execution, delivery and performance
by it of this Amendment does not (x) contravene (A) its Organization Documents,
(B) any Applicable Law, (C) any material Contractual Obligation to which it is a
party or binding on or affecting it or its property other than any Contractual
Obligations that have been waived, or (D) any order, judgment, award, injunction
or decree binding on or affecting it or its property or (y) result in, or
require the creation or imposition of, any Lien upon or with respect to any of
the properties now owned or hereafter acquired by it, except pursuant to the
Security Documents; and (iv) this Amendment and each document executed by the
Borrower in connection herewith constitute legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their terms, subject
to any applicable bankruptcy, insolvency, or similar laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law; and

(b)       all representations and warranties of the Borrower set forth in the
Loan Documents are true and correct in all material respects (except that, to
the extent that any representation and warranty is qualified by materiality,
such representation and warranty shall be true and correct in all respects), on
and as of the date of the date hereof, except as they relate to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date.

Section 3.3      Loan Documents Unaffected.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lender under the Loan Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Loan Agreement specifically referred to herein. The
parties hereto acknowledge and agree that this Amendment constitutes a “Loan
Document” under the terms of the Loan Agreement.

Section 3.4      Costs, Expenses and Taxes.  The Borrower agrees to pay on
written demand all costs and expenses of the Lender in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder. The foregoing agreement shall be in addition to and not in lieu of
any similar obligations under the Loan Documents.

 

9



--------------------------------------------------------------------------------

Section 3.5      No Other Promises or Inducements.  There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Amendment other than those that are set forth in this Amendment. This
Amendment has been entered into by each party freely, voluntarily, with full
knowledge, and without duress, and, in executing this Amendment no party is
relying on any other representations, written or oral, express or implied, made
to any other party by the Borrower or the Lender. Each party agrees that the
consideration received by each party under this Amendment has been actual and
adequate.

Section 3.6      Modification; Waiver.  This Amendment may not be modified
orally, but only by an agreement in writing signed by the parties hereto. Any
provision of this Amendment can be waived, amended, supplemented or modified by
written agreement of the parties hereto.

Section 3.7      Governing Law.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE RULES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 3.8      Entire Agreement.   This Amendment sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements, and undertakings of
every kind and nature among them with respect to the subject matter hereof.

Section 3.9      Counterparts; Facsimile or Electronic Transmission of
Signature.   This Amendment may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart.

Section 3.10    Severability.   In the event any provision of this Amendment
shall be held illegal, invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such provision shall be ineffective
only to the extent of such illegality, invalidity or unenforceability without
invalidating the remainder of such provision or any other provisions of this
Amendment and shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 3.11    JURY TRIAL WAIVER.  EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE BORROWER.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER

 

10



--------------------------------------------------------------------------------

PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION                

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

BORROWER: MBIA INSURANCE CORPORATION By:  

/s/ Alfred C. Pastore

Name:  Alfred C. Pastore Its:   Treasurer LENDER: BLUE RIDGE INVESTMENTS, L.L.C.
By:  

/s/ Richard Knaub

Name:  Richard Knaub Its:   Senior Vice President